MR. JUSTICE DOYLE
(specially concurring):
With reluctance and repugnance, I find myself compelled by reason of my oath of office to concur in this decision.
No man will ever know, if he be mentally honest, the mental torture and problems into which fate and destiny have hurtled him, as a member of an appellate court.
It is my opinion the named beneficiaries of this estate will never personally receive a penny, or enjoy any part of its largess.
Supporting this premise is the book by Karl Marx, written in 1847, which volume has been deified by the Communists of this earth entitled the “Communist Manifesto.” It states that the proletarian society shall abolish all right of inheritance. In this year of 1963, the Central Committee of the Communinst Party of the U.S.S.R. issued the following directive to all of its member. “We fully stand for the destruction of imperialism and capitalism. We not only believe in the inevitable destruction of capitalism, but also are doing everything for this to be accomplished by way of the class struggle, and as soon as possible.”
Hence, in affirming this decision the writer is knowingly contributing financial aid to a Communist monolithic satellite, fanatically dedicated to the abolishing of the freedom and liberty of the citizens of this nation.
By reason of self-hypnosis and failure to understand the aims and objective of the international Communist conspiracy, in the year 1946, Montana did not have statutes to estop us from *86making cash contributions to our own ultimate destruction as a free nation. This statute, section 91-520, R.C.M.1947, -as amended, can and should be further amended by the following language “Upon strict proof that such foreign heirs, distributees, devisees or legatees may receive the benefit, use or control of money or property from the estates of persons dying in this state without confiscation, in whole or in part, by the governments of such foreign countries,” thus forever precluding a comparable situation such as this to again arise.
Unable to find any loophole, escape hatch or valid legal reason to ignore the cases of In re Nielsen’s Estate, 118 Mont. 304, 165 P.2d 792; In re Estate of Gaspar, 128 Mont. 383, 275 P.2d 656; In re Estate of Spehar, 140 Mont. 76, 367 P.2d 563, previously decided by this court, I find myself agreeing to put another strand in the rope that will strangle the liberty of the people of the shrinking free world.
I do not want it to be understood that this writer is critical of these prior decisions of this Court. My brethren were obligated to follow the law as it was then written and abjure their personal beliefs.